Citation Nr: 0422572	
Decision Date: 08/17/04    Archive Date: 08/24/04	

DOCKET NO.  97-22 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD) for the 
period prior to April 29, 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant served on active duty from October 1967 to 
October 1971.

This matter was last before the Board of Veterans' Appeals 
(Board) in April 2002.  Upon its last review, the Board 
granted entitlement to a disability evaluation of 50 percent 
for the period prior to April 29, 1998, and further granted a 
disability evaluation of 100 percent for the period beginning 
on April 29, 1998.  

The appellant sought review of the Board's decision before 
the U.S. Court of Appeals for Veterans Claims.  By order 
dated in July 2003 and pursuant to the parties' joint motion 
for remand, the Court vacated the Board's decision that 
denied an increased disability evaluation in excess of 
50 percent prior to April 1998 for PTSD, and also failed to 
adjudicate a claim for total disability evaluation based on 
individual unemployability.

In this decision, the Board is granting a 100 percent 
disability evaluation for the period prior to April 29, 1998.  
Because this action will moot the appellant's asserted claim 
for a total disability evaluation, the issue will not be 
addressed further in this decision.  


FINDING OF FACT

For the period prior to April 29, 1998, PTSD resulted in 
isolation in the community, and an inability to retain 
employment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent disability 
evaluation for the period prior to April 29, 1998 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.130, Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant essentially contends that for the period 
beginning the date of receipt of his increased disability 
rating claim (June 25, 1996), he has been unemployable and 
that he is therefore entitled to a 100 percent disability 
rating for PTSD.

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 .  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2.  Where an increase in the disability rating is 
at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

At the time of the submission of the appellant's claim, the 
applicable rating criteria provided in relevant part:

A 100 percent evaluation will be assigned for 
PTSD when the attitudes of all contacts except 
the most intimate are so adversely affected as to 
result in virtual isolation in the community.  
Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes, 
associated with almost all daily activities such 
as fantasy, confusion, panic, and explosions of 
aggressive energy resulting in profound retreat 
from mature behavior will be present. The 
individual will be unable to obtain or retain 
employment. 

A 70 percent rating is warranted when the ability 
to establish or maintain effective or favorable 
relationships with people is severely impaired. 
The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment 
to obtain or retain employment. 

A 50 percent evaluation will be assigned when the 
ability to establish or maintain effective or 
favorable relationships with people is 
considerably impaired. By reason of 
psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced 
as to result in considerable industrial 
impairment. 

38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Psychoneurotic Disorders. (1996).

Having considered the appellant's contentions in light of the 
evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance 
and the claim will be granted on this basis.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

A VA hospitalization report shows that the appellant was 
hospitalized from May 1996 through July 1996.  It reflects 
that the appellant was then treated for post-traumatic stress 
disorder and a history of alcohol and marijuana dependence 
and dysthymia.  Upon discharge in July 1996 the appellant's 
Axis IV diagnosis was assessed as moderate due to depression.  
It was noted that the appellant had been unemployed since 
June 1995.  In September 1996 the appellant was again 
hospitalized for a period of approximately one month, and 
diagnosed with PTSD.  

The appellant underwent a VA medical examination in January 
1997.  It was noted that he was divorced and jobless.  The 
appellant reported frequent  nightmares.  He reported having 
attacked his wife while in his sleep on several occasions, 
and that he had become increasingly isolated.  He also 
reported that he had "flashbacks" when he was awake, if he 
saw anyone who resembled a person of Vietnamese ancestry, or 
if he heard any loud noises such as fireworks.  He said that 
he was always "on the edge," and that he was always very 
careful in observing things from behind.

Although he reported he had been employed since being 
discharged from active military service, he also stated these 
jobs were short in their frequency.  The appellant reported 
that in 1973 he attended college, but that he could not 
complete his studies after one semester.  He added that he 
then joined a construction company as a subcontractor.  He 
reported that in 1975 he worked in retail sales, and in 1977 
he worked for a food distributor, although he stopped working 
in 1996.  He stated that throughout this period he would have 
periods of nervousness.  

Upon clinical evaluation, the appellant was alert, oriented, 
and cooperative.  He was noted to have good hygiene and 
grooming.  His mood and affect were normal except when 
speaking about his experience in Vietnam, during which time 
he became mildly anxious.  His speech was fluent with no 
formal thought disorder.  No suicidal or homicidal ideation 
was noted.  The diagnosis was PTSD, and a GAF score of 65 was 
assigned.

For a period from May 1997 through July 1997, the appellant 
was hospitalized at a VA Medical Center.  Clinical evaluation 
upon his admission showed him to be coherent and that he 
presented with an appropriate affect and stable mood.  It was 
noted that his thinking was goal-directed and his insight 
appeared good.  He appeared to be motivated and his memory 
was intact.  The examiner noted that there was no evidence of 
psychosis and the appellant denied suicidal or homicidal 
ideation.  A GAF score of 50 was assigned upon the 
appellant's discharge from the hospital in July 1997.

A further period of VA hospitalization for treatment of PTSD 
occurred from April 1998 through May 1998.  The appellant 
reported that he had not been employed since May 1996, and 
that he primarily had jobs involving light industrial work.  
Upon admission to the hospital, the appellant complained of 
social isolation and depression, sleep disturbance, 
hypervigilance, nightmares and intrusive thoughts of combat 
experiences, and transient suicidal ideation.  The appellant 
was noted to be neat and clean in appearance, alert and fully 
oriented.  His speech was clear and coherent and his memory 
appeared to be grossly intact.  However, his mood was noted 
to be depressed.  He denied having current suicidal thoughts 
or homicidal thoughts.  Upon his discharge, a GAF score of 50 
was assigned.

A further VA hospitalization for PTSD occurred during a 
period from April through May 1998.  The appellant reported 
that he had been working as a cook since January 1998, but 
noticed that he had been having increasing depression, 
isolation and increasing frustration at work.  He reported 
that although he was living by himself he could not care for 
himself or his apartment, which he described as in a 
"shambles."  The appellant reported that he had had a 
recent episode of suicidal ideation, and that he had 
purchased a gun, loaded it and held it to his head while he 
sat on his bed.

Upon clinical examination, the appellant's speech was 
coherent, of normal rate and rhythm, and he presented with an 
intact memory.  There was noted no then-current evidence of 
psychosis and the appellant denied any present suicidal plan.  
The appellant reported that he had been staying in his 
apartment alone and that he was not close to his children or 
to his ex-wife.  Upon discharge a current GAF score of 35 was 
assigned.  It was noted that the GAF score for the previous 
year had been 45.

The appellant was rehospitalized and treated for PTSD for a 
three-day period in January 1999.  He reported on admission 
that he was having increased isolation for the previous 
month.  Upon discharge his GAF score was 45.  Examiners noted 
that upon entrance to the hospital his GAF score was 35.

Further medical inquiry could be undertaken with a view 
towards development of the claim.  However, under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Although the appellant has had periodic 
improvements in his psychiatric disorder, the evidence 
suggests that for the entirety of the period, he remained in 
virtual isolation in the community, and was unable to obtain 
or retain gainful employment.  Because a state of relative 
equipoise has been reached in this case, the benefit of the 
doubt rule will therefore be applied and the appeal granted.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  Given the results 
favorable to the appellant, further consideration of the 
provisions of the Veterans Claims Assistance Act of 2000, as 
addressed by the parties in the joint remand, is unnecessary.  


ORDER

A 100 percent disability evaluation is assigned for the 
period prior to April 29, 1998, subject to crieteria 
governing the payment of monetary awards.



	                        
____________________________________________
	CHARLES E. HOGEBOOM 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



